803 F.2d 722
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WILLIAM WALKER, JR., Plaintiff-Appellantv.DEBBIE HEAD, STEVE WILSON, AND WILLIAM WARD ALLEN,Defendants-Appellees
No. 86-5283.
United States Court of Appeals, Sixth Circuit.
Sept. 24, 1986.

1
BEFORE:  MARTIN, GUY and NORRIS, Circuit Judges

ORDER

2
This matter is before the Court upon consideration of appellant's appeal from the order and judgment dismissing his civil rights complaint as frivolous pursuant to 28 U.S.C. Sec.  1915.  The case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the parties briefs and the certified record, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Appellant filed a complaint in the district court alleging that defendants conspired to prevent him from becoming his incompetent wife's court appointed guardian by denying him assistance of counsel, access to his wife's court file and by discussing and wrongfully influencing the court to dismiss his guardianship petition.  The district court, upon consideration of appellant's objections to the magistrate's report and recommendation, dismissed the action as frivolous pursuant to 28 U.S.C. Sec.  1915.  Appellant appealed.


4
Upon consideration, this Court finds that the district court's order and judgment must be affirmed.  Appellant was not subjected to incompetency or emergency detention proceedings in this particular matter and hence, was not entitled to appointment of counsel under Kentucky Revised Statute Sections 202A.016 and 202A.121.  Moreover, without a court order, appellant was not entitled to access to his incompetent wife's court file.  Kentucky Revised Statute Section 202A.091.  Finally, appellant's allegation of a conspiracy against him by defendants to deprive him of due process and equal protection of law must fail due to lack of factual support.  Jaco v. Bloechle, 739 F.2d 239 (6th Cir. 1984).


5
It is therefore ORDERED that the district court's order and judgment be and hereby is affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.